Citation Nr: 9911665	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to June 
1962, and served in the National Guard for several years 
thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
tinnitus, evaluated as 10 percent disabling from June 30, 
1995, pursuant to Diagnostic Code 6260, and which granted 
service connection for hearing loss, evaluated as 
noncompensable from June 30, 1995, pursuant to Diagnostic 
Code 6100.

The veteran has raised the additional issue of service 
connection for a nervous disorder and insomnia due to 
tinnitus.  It appears from the records currently in the 
veteran's claims file that the RO has not yet adjudicated 
that issue.  As that issue is not before the Board at this 
time, it is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is in receipt of the highest schedular 
evaluation assignable for tinnitus, and neither exceptional 
nor unusual circumstances have been demonstrated so as to 
render impractical the application of the regular schedular 
standards.

3.  The veteran has a level I hearing impairment in each ear.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7,4.87(a), Diagnostic 
Code 6260 (1998).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for an increased evaluation for tinnitus and a 
compensable evaluation for bilateral hearing loss are 
plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well- 
grounded claim).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

I.  Entitlement to an Increased Rating for Tinnitus

Under the Rating Schedule, a 10 percent evaluation for 
tinnitus is warranted where it is persistent and a symptom of 
acoustic trauma.  A higher evaluation for tinnitus is not 
provided under Diagnostic Code 6260.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for tinnitus in a July 1997 rating 
decision.  The tinnitus was evaluated as 10 percent disabling 
under Diagnostic Code 6260, effective from June 30, 1995.  
The 10 percent evaluation remains in effect.

The VA audiology examination report dated in October 1995 
demonstrates that the veteran reported the tinnitus began in 
the late 1950's or early 1960's.  It was noted that the 
veteran's tinnitus was bilateral and constant.  The veteran 
reported that the tinnitus bothered him when he was in quiet 
environments.

A report of a private audiogram conducted in April 1997 did 
not note whether the veteran had tinnitus.  Although, it did 
note that the veteran reported that he did not experience any 
pain or discomfort in the ear.


Another VA audiology examination report dated in May 1997 
demonstrates that the veteran continued to report having 
bilateral, constant tinnitus.  The veteran reported that 
sometimes the tinnitus was so loud that he could not get to 
sleep, and at times, the tinnitus was so loud that he could 
not hear well over it.

The veteran submitted a lay statement from Clarence R. 
Manheim, dated in October 1997.  However, the statement does 
not discuss the current severity of the veteran's service-
connected tinnitus.

The evidence of record contains private treatment records and 
statements from the veteran's treating physician, Richard M. 
Hutson, M.D.  A record dated in January 1998 noted that the 
veteran's tinnitus was getting worse.  Another record dated 
in February 1998 noted that there had been a recent increased 
in tinnitus.  It was noted further that nocturnal tinnitus 
which was severe enough to create an inability to sleep.  
Another statement and treatment record dated in July 1998 
demonstrate that the veteran continued to have chronic 
problems with tinnitus.

The veteran testified at a personal hearing in February 1998 
before a Hearing Officer at the RO.  The veteran indicated 
that the tinnitus adversely affected his ability to sleep at 
night and he seemed more tired.  According to the veteran, he 
sleeps a maximum of three to four hours a night.  He 
testified that he would wake up with his ears ringing and 
then not be able to go back to sleep.  He stated that this 
happened every night.  The veteran testified that he has 
constant ringing in his ears.

The evidence demonstrates that the veteran's service-
connected tinnitus has become more severe.  However, the 
Board notes that 10 percent is the highest schedular 
evaluation which may be assigned for this disability.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 10 percent currently assigned for 
tinnitus.  Diagnostic Code 6260.  Although tinnitus may be a 
symptom of other ear diseases, such as labyrinthitis, there 
is no evidence of record that the veteran has an ear disease 
in addition to tinnitus and hearing loss.  

The veteran has indicated that he is entitled to an 
extraschedular evaluation for the service-connected tinnitus 
pursuant to 38 C.F.R. § 3.321.  However, the evidence does 
not demonstrate that the tinnitus has caused frequent 
hospitalizations.  In addition, the evidence does not 
demonstrate that the tinnitus has resulted in marked 
interference with employment.  The veteran contends that the 
tinnitus causes sleeping problems, which render him more 
tired at work.  However, a separate claim is pending for a 
disability involving insomnia, secondary to tinnitus, and 
that issue is not currently before the Board.  Moreover, even 
if the tinnitus causes sleeping problems which cause the 
veteran to be more tired at work, that does not demonstrate 
marked interference with employment.  The veteran has not 
alleged and the evidence does not show that the veteran has 
missed significant time from work, been denied promotions, or 
had his employment terminated due to his tinnitus.  
Additionally, the evidence does not demonstrate that the 
veteran has had any hospitalizations due to the tinnitus.  
Accordingly, the evidence does not support an extraschedular 
evaluation for the service-connected tinnitus.

II.  Entitlement to an Increased Rating for Bilateral Hearing 
Loss

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
revised rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. 
§ 4.85 and Part 4, Codes 6100-6110.  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).


The veteran was granted service connection for bilateral 
hearing loss in rating decision dated in July 1997.  The 
hearing loss was evaluated as noncompensable under Diagnostic 
Code 6100, effective from June 30, 1995.  The noncompensable 
evaluation remains in effect.

On the VA authorized audiological evaluation in October 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
40
70
LEFT
20
25
30
55
90

Accordingly, the average pure tone decibel loss at 1000 
through 4000 Hertz was 41 decibels in the right ear and 50 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 92 
percent in the left ear.  The examiner noted that the hearing 
test results indicated a borderline normal to severe 
sensorineural hearing loss in the right ear and a borderline 
normal to profound sensorineural hearing loss in the left 
ear.  The examiner also noted that speech discrimination 
ability was excellent bilaterally.

The evidence of record contains the results of an audiogram 
conducted in April 1997 by a licensed specialist in hearing 
instruments employed by Miracle-Ear.  The audiological 
evaluation report demonstrates pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
45
65
LEFT
25
30
35
60
95

Accordingly, the average pure tone decibel loss at 1000 
through 4000 Hertz was 43 decibels in the right ear and 55 
decibels in the left ear.  The percentage of speech 
discrimination was not noted.

On the VA authorized audiological evaluation in May 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
45
70
LEFT
20
30
30
60
90

Accordingly, the average pure tone decibel loss at 1000, 
2000, 3000 and 4000 Hertz was 45 decibels in the right ear 
and 53 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in each ear.  The 
examiner noted that the hearing test results revealed a mild 
to severe sensory neural hearing loss in the right ear and a 
mild to profound sensory neural hearing loss in the left ear.  
It was further noted that speech discrimination ability was 
excellent bilaterally.

The veteran submitted a lay statement from Clarence R. 
Manheim, dated in October 1997.  The statement does not 
discuss the current severity of the veteran's service-
connected hearing loss disability.

The private treatment records and statements received from 
Dr. Hutson were silent as to the veteran's hearing loss.  Dr. 
Hutson noted the veteran's problems with tinnitus but he did 
not note and apparently did not test the severity of the 
veteran's hearing loss disability.

At the hearing in February 1998, it was contended on behalf 
of the veteran that his hearing loss was much worse than the 
VA examination in May 1997 demonstrated.  The veteran 
testified that he was unable to understand certain words.  He 
stated that when he watched television, he had to turn it 
"extra loud" to hear all the words.  He testified that he 
did not wear hearing aids but that he had been tested by a 
hearing aid company and they had suggested that he get 
hearing aids.  He also testified that his hearing loss had 
affected his ability to work.

The evidence demonstrates that the veteran's hearing has 
worsened slightly over the years.  In regard to the current 
severity of his service-connected hearing loss, the most 
recent audiometric findings are consistent with the May 1997 
VA audiology examination which demonstrates average pure tone 
decibel loss at 1000 through 4000 Hertz of 45 decibels in the 
right ear and 53 decibels in the left ear, and speech 
recognition ability of 96 percent in each ear.  Such 
audiometric findings reflect a level I hearing impairment in 
each ear.  See 38 C.F.R. § 4.85, Table VI (1998).  The 
mechanical application of the rating schedule to these 
findings, i.e., level I hearing in the right ear and the left 
ear, warrants a noncompensable evaluation pursuant to 
Diagnostic Code 6100.  Although it was indicated at the 
personal hearing that these test results did not adequately 
measure the level of the veteran's hearing loss, there is no 
indication that these results were flawed.  In addition, the 
results of the private audiogram taken approximately one 
month prior in April 1997, although not complete in that 
speech discrimination percentages were not noted, demonstrate 
very similar pure tone thresholds at 500, 1000, 2000, 3000 
and 4000 Hertz.

In addition, the evidence does not demonstrate that the 
service-connected hearing loss has resulted in marked 
interference with employment.  The veteran has not alleged 
and the evidence does not show that the veteran has missed 
significant time from work, been denied promotions, or had 
his employment terminated due to his hearing loss disability.  
In addition, there is no evidence that he has had frequent 
hospitalizations due to his service-connected hearing loss 
disability.  Accordingly, the evidence does not support an 
extraschedular evaluation for the service-connected hearing 
loss.


ORDER

An increased evaluation for tinnitus is denied.

A compensable evaluation for bilateral hearing loss is 
denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


